UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1519



ALMAZ DEME ABOYE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-905-360)


Submitted:   October 31, 2005            Decided:    November 21, 2005


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, James E. Grimes, Senior Litigation
Counsel, Janice K. Redfern, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Almaz Deme Aboye, a native and citizen of Ethiopia,

petitions for review of a decision of the Board of Immigration

Appeals (“Board”) denying her motion to reopen based upon newly

discovered evidence.      We review a denial of a motion to reopen for

abuse of discretion.      INS v. Doherty, 502 U.S. 314, 323-24 (1992).

A denial of a motion to reopen must be reviewed with extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).                   The motion

“shall state the new facts that will be proven at a hearing to be

held if the motion is granted and shall be supported by affidavits

or other evidentiary material.”         8 C.F.R. § 1003.23(b)(3) (2005).

A motion to reopen will not be granted unless the alien shows that

the evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.    8 C.F.R. § 1003.2(c)(1).

            We have recognized three independent grounds on which a

motion to reopen removal proceedings may be denied: “(1) the alien

has   not   established    a   prima    facie   case    for   the   underlying

substantive   relief   sought;    (2)    the    alien   has   not   introduced

previously unavailable, material evidence; and (3) where relief is

discretionary, the alien would not be entitled to the discretionary

grant of relief.”   Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998)


                                   - 2 -
(citing INS v. Abudu, 485 U.S. 94, 104-05 (1988)).            In adhering to

the degree of deference given to the agency’s discretionary review,

we have observed that the decision to deny a motion to reopen “need

only be reasoned, not convincing.” M.A., 899 F.2d at 310 (internal

quotation marks omitted).

          We find the Board did not abuse its discretion in denying

the motion to reopen.    The newly discovered evidence was not sworn

and was short on details.      In addition, the letter did not provide

the source of the allegedly corroborative information.

          Accordingly,    we    deny   the   petition   for    review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 3 -